DETAILED ACTION
Claims 1, 3, 13-14, 17-20, 24-28 and 30-37 are pending in the instant application, Applicant amending claims 1 and 19-20, canceling claims 3, 23, and 29, and adding new claims 35-37.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary provided by the Examiner on February 24, 2021 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 101
Claims 1, 3, 13-14, 17-20, 24-28, and 30-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1, 3, 13-14, 17-20, 24-28, and 30-37:
Step 1 of the Alice/Mayo analysis is directed to determining whether the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 
In accordance with the 2019 Patent Eligibility Guidance (2019 PEG), Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
Step 2A – Prong One looks at the claims to see if they recite a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claims to be directed to an abstract idea, they must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes.
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. The instant claims recite the mathematical concept of an algorithm for estimating future fleet size to calculate a quantity of a component to maintain in inventory.
Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The  

Step 2A – Prong 2 is directed to determining if the claims recite any limitations beyond the identified abstract idea and if those limitations are integrated into a practical application. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
Applicant amended the claims to include the element of “initiating a process to maintain the component in inventory based on the demand”. This element is so broad as to include the claim language it replaced (“sending an automated message that indicates the demand”). As a purely informational exchange satisfies the claim element, it therefore does not integrate a practical application.
As such, the limitations of the instant claims only add mere instructions to implement an abstract idea on a computer, merely using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

Step 2B concerns analyzing the claims for additional elements and if they raise the claims as a whole to be directed towards “significantly more” than the identified abstract idea, and thus patent eligible.
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements recite the use of a generic computer performing generic computing tasks. Taken as an ordered combination, the claim elements are directed to limitations that are not enough to qualify as 
The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above. The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount to “significantly more” than the identified abstract idea. As such, claims 1, 3, 13-14, 17-20, 24-28 and 30-37 are not patent eligible under 35 USC 101.
Allowable Subject Matter
Claims 1, 3, 13-14, 17-20, 24-28, and 30-37 would be allowable notwithstanding the rejection above under 35 USC 101.

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
Alice analysis at Step 2A – Prong One, namely identifying the abstract idea to which the claims are directed. Applicant then misapplies the standard of “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” to the identified abstract idea. A detailed abstract idea remains an abstract idea and not patent eligible.
Applicant next argues that the instant claims are an improvement in a technical field. This argument is unpersuasive because the “technical field” applicant argues is predicting component demand, which is the abstract idea the claims are rejected for reciting. 
Applicant again argues that the instant claims are a technical solution to a technical problem. This argument is again unpersuasive for the reason given above.
 Applicant finally argues by conflating the analysis under 35 USC 101 with that of 35 USC 102/103. A new abstract idea (such as the instant claims) can well be eligible under 35 USC 102/103. It remains patent ineligible under the Alice analysis given above. A novel abstract idea remains an abstract idea.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Leland Marcus/
Primary Examiner
Art Unit 3623